MEMORANDUM DECISION                                                     FILED
                                                                   Aug 11 2016, 5:31 am
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   CLERK
                                                                    Indiana Supreme Court
regarded as precedent or cited before any                              Court of Appeals
                                                                         and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Samuel J. Beasley                                       Gregory F. Zoeller
Muncie, Indiana                                         Attorney General of Indiana
                                                        Richard C. Webster
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Ronald A. Williamson,                                   August 11, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A02-1509-CR-1588
        v.                                              Appeal from the Delaware Circuit
                                                        Court
State of Indiana,                                       The Honorable Linda Ralu Wolf,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        18C03-1205-FA-10



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A02-1509-CR-1588 | August 11, 2016      Page 1 of 9
                                  Case Summary and Issues
[1]   Pursuant to a written agreement, Ronald Williamson entered a plea of guilty to

      child molesting as a Class A felony and sexual misconduct with a minor as a

      Class B felony, and five additional charges were dismissed. The sentence was

      left to the trial court’s discretion with the provision that the total sentence

      imposed would not exceed fifty years. The trial court sentenced Williamson to

      fifty years for child molesting and twenty years for sexual misconduct, with the

      sentences to be served concurrently. Williamson now appeals his sentence,

      raising two issues for our review: 1) whether the trial court abused its discretion

      in the weight it assigned to the mitigating circumstances, and 2) whether his

      sentence is inappropriate in light of the nature of his offenses and his character.

      Concluding the trial court’s weighing of aggravating and mitigating

      circumstances is not reviewable on appeal and the sentence is not inappropriate,

      we affirm.



                              Facts and Procedural History
[2]   Williamson is C.L.’s step-father. Beginning in approximately 2002, when C.L.

      was four years old, until 2012, Williamson molested C.L. multiple times per

      week.1 The State charged Williamson with three counts of child molesting for

      events occurring between January 1, 2002, and January 11, 2012; three counts




      1
        The record does not include the transcript of the guilty plea hearing, so the facts related herein are taken
      from the probable cause affidavit and the pre-sentence investigation report.

      Court of Appeals of Indiana | Memorandum Decision 18A02-1509-CR-1588 | August 11, 2016                Page 2 of 9
of sexual misconduct with a minor for events occurring between January 12,

2012, and May 14, 2012; and one count of possession of child pornography.

On July 20, 2015, one week prior to his scheduled jury trial, Williamson moved

to withdraw his previous plea of not guilty and to enter a plea of guilty to one

count of child molesting and one count of sexual misconduct with a minor. A

factual basis was established and the trial court took the change of plea under

advisement. At the conclusion of the sentencing hearing, the trial court

accepted Williamson’s guilty plea, granted the State’s motion to dismiss the

remaining counts, and sentenced Williamson to an aggregate sentence of fifty

years:

         First, I turn to mitigating circumstances. [Williamson] is thirty-
         six (36) years old and this case is his first felony conviction.
         However, the Court attributes minimal weight to this factor since
         he repeatedly molested C.L. over a span of approximately ten
         (10) years. Number 2, [Williamson] has some family backing
         and support which should aid in his rehabilitation. Number 3,
         through the years, [Williamson] has attempted to meet his
         financial obligations by maintaining some gainful employment
         . . . prior to him . . . becoming eligible and receiving disability.
         Number 4, [Williamson] has plead guilty in this cause of action
         . . . however, the Court grants attributes minimal weight to it
         because . . . I noticed in the Pre-Sentence Investigation Report
         . . . [Williamson] tended to blame C.L. for the situation . . . .
         Number 5, the Court considers the detrimental effect long term
         incarceration may have upon him due to his mental, emotional
         and physical health. So, the Court, does note for the record that
         he has been examined and diagnosed with certain mental
         conditions but also with some medical physical medical issues, as
         well. . . .



Court of Appeals of Indiana | Memorandum Decision 18A02-1509-CR-1588 | August 11, 2016   Page 3 of 9
        So now I turn to aggravating circumstances. Number 1,
        [Williamson] took a substantial degree of care and planning
        when he committed these offenses. . . . Number 2, [Williamson]
        is in need of correctional or rehabilitative treatment that can best
        be provided by removing him from society and placing him in a
        penal facility offering the sex offender management monitoring
        program . . . . Number 3, as I have already noted in the first
        aggravating circumstance, the facts and circumstances of his
        actual crimes are heinous and disturbing. I mean, it was
        repeated. It was every week, twice a week, three (3) times a
        week, for over ten (10) years. . . . Number 4, [Williamson] was
        in a position of trust with C.L. He is C.L.’s step-father. . . .
        Number 5, [Williamson’s] crimes are particularly devastating to
        C.L., who is his step-daughter. . . . Not only did this effect C.L.
        but [Williamson’s] crimes effected [sic] his own children, her
        brothers. . . . [H]is crimes are devastating to the mother of C.L.,
        his wife. . . . Another aggravating circumstance, these offenses
        are not impulse crimes or one (1) time acts. . . .


        So in imposing sentence the Court does consider these facts and
        circumstances the most serious and heinous nature of his crimes
        and the character of the Defendant. The Court finds that the
        aggravating circumstances overwhelmingly outweigh the
        mitigating circumstances. Therefore, the Court sentences
        [Williamson] on Count 1, child molesting, a Class A felony, to
        the Indiana Department of Correction for fifty (50) years. As for
        Count 4, sexual misconduct with a minor, a Class B felony, the
        Court sentences [Williamson] to the Indiana Department of
        Correction for twenty (20) years to be served concurrently to the
        sentence I imposed in Count 1 of this cause of action.


Transcript 18-22. Williamson now appeals his sentence.



                          Discussion and Decision

Court of Appeals of Indiana | Memorandum Decision 18A02-1509-CR-1588 | August 11, 2016   Page 4 of 9
                          I. Abuse of Sentencing Discretion
[3]   Sentencing decisions are in the sound discretion of the trial court. Anglemyer v.

      State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218; see also

      Ind. Code § 35-38-1-7.1(d) (“A court may impose any sentence that is: (1)

      authorized by statute; and (2) permissible under the Constitution of the State of

      Indiana; regardless of the presence or absence of aggravating circumstances or

      mitigating circumstances.”). However, if, in sentencing a person for a felony,

      the trial court finds aggravating or mitigating circumstances, the trial court must

      make a statement of its reasons for selecting the particular sentence. Ind. Code

      § 35-38-1-3; see also Ind. Code § 35-38-1-1.3 (“After a court has pronounced a

      sentence for a felony conviction, the court shall issue a statement of the court’s

      reasons for selecting the sentence that it imposes unless the court imposes the

      advisory sentence for the felony.”). Thus, a court may be found to have abused

      its sentencing discretion by: failing to enter a sentencing statement at all;

      entering a sentencing statement that explains reasons for imposing a sentence

      that are unsupported by the record; entering a sentencing statement that omits

      reasons clearly supported by the record and advanced for the court’s

      consideration; or entering a sentencing statement giving reasons which are

      improper as a matter of law. Anglemyer, 868 N.E.2d at 490-91. The reasons or

      omission of reasons given for choosing a sentence are reviewable on appeal for

      an abuse of discretion. Id. at 491. The weight given to particular aggravating or

      mitigating circumstances is not subject to appellate review, however, and a trial




      Court of Appeals of Indiana | Memorandum Decision 18A02-1509-CR-1588 | August 11, 2016   Page 5 of 9
      court cannot be said to have abused its discretion in failing to properly weigh

      those circumstances. Id.


[4]   Williamson contends the trial court abused its discretion in sentencing him by

      “not affording sufficient weight to certain mitigating factors.” Brief of

      Defendant-Appellant at 6. Specifically, Williamson takes issue with the trial

      court’s assignment of minimal weight to the fact that this was Williamson’s first

      felony conviction and the fact that he pleaded guilty, arguing they are both

      circumstances worthy of “great or substantial weight.” Id. at 8. However, a

      trial court is not obligated to give the same weight to mitigating circumstances

      that a defendant would, Healey v. State, 969 N.E.2d 607, 616 (Ind. Ct. App.

      2012), trans. denied, and the relative weight assigned by the trial court to

      mitigating circumstances is not subject to our review, Anglemyer, 868 N.E.2d at

      491. The trial court did not abuse its discretion in sentencing Williamson.


                                 II. Inappropriate Sentence
[5]   Williamson also asks that we exercise our authority under Rule 7(B) to revise

      his sentence, arguing that the nature of his offense and his character renders a

      maximum sentence, which should be reserved for the “worst of the worst,”

      inappropriate. Br. of Defendant-Appellant at 10. Even when a trial court has

      not abused its sentencing discretion, we may independently review a sentence

      under Indiana Appellate Rule 7(B), which provides, “The Court may revise a

      sentence authorized by statute if, after due consideration of the trial court’s

      decision, the Court finds that the sentence is inappropriate in light of the nature


      Court of Appeals of Indiana | Memorandum Decision 18A02-1509-CR-1588 | August 11, 2016   Page 6 of 9
      of the offense and the character of the offender.” When examining the nature

      of the offense and the character of the offender, we may look to any factors

      appearing in the record. Spitler v. State, 908 N.E.2d 694, 696 (Ind. Ct. App.

      2009), trans. denied. Whether we regard a sentence as inappropriate “turns on

      our sense of the culpability of the defendant, the severity of the crime, the

      damage done to others, and myriad other factors that come to light in a given

      case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008). Finally, we note

      the principal role of appellate review is to “leaven the outliers,” not achieve the

      perceived “correct” result in each case. Id. at 1225. We therefore “focus on the

      forest—the aggregate sentence—rather than the trees—consecutive or

      concurrent, number of counts, or length of the sentence on any individual

      count.” Id. The defendant bears the burden of persuading this court that his or

      her sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind.

      2006).


[6]   The advisory sentence is the starting point the legislature has selected as an

      appropriate sentence for the crime committed. Id. at 1081. Williamson pleaded

      guilty to child molesting, a Class A felony, and sexual misconduct with a

      minor, a Class B felony. A person who commits a Class A felony faces a

      sentence of twenty to fifty years, with the advisory sentence being thirty years.

      Ind. Code § 35-50-2-4(a). A Class B felony carries a possible sentence of six to

      twenty years, with an advisory sentence of ten years. Ind. Code § 35-50-2-5(a).

      The trial court ordered Williamson to serve fifty years for the Class A felony

      conviction and twenty years for the Class B felony conviction. He therefore


      Court of Appeals of Indiana | Memorandum Decision 18A02-1509-CR-1588 | August 11, 2016   Page 7 of 9
      received the maximum sentence allowed by statute for each of his convictions.

      He was also ordered to serve the sentences concurrently, and no time was

      suspended.


[7]   As to the nature of the offense, Williamson molested his step-daughter multiple

      times per week from the time she was four until she was fourteen. He touched

      and fondled her and made her do the same to him, engaged in sexual

      intercourse with her, and committed acts of deviate sexual conduct. He

      threatened her to keep her from telling anyone of his misdeeds. As a result of

      these repeated violations, C.L. began to self-harm, and she suffers from anxiety

      and depression. C.L., her mother, and her two half-brothers all participate in

      counseling due to these events. As the trial court noted, the nature of this crime

      is “most serious” and “very disturbing.” Tr. at 21-22.


[8]   As to Williamson’s character, these are his first convictions (as well as his first

      charges), and he was gainfully employed until he became disabled. He suffers

      from various physical ailments. However, despite his limited criminal history,

      these convictions arise out of crimes which occurred repeatedly and

      continuously for ten years. Williamson has therefore not been living a law-

      abiding life for a substantial period of time. See Edrington v. State, 909 N.E.2d
1093, 1100 (Ind. Ct. App. 2009) (noting that despite a minimal criminal history,

      defendant’s admission to using marijuana for a long period of time indicated he

      was not living a law-abiding life), trans. denied. Williamson was also acting in a

      parental role with respect to his victim and abused that position of trust and his

      proximity to engage in a long-term pattern of abuse. See McCoy v. State, 856

      Court of Appeals of Indiana | Memorandum Decision 18A02-1509-CR-1588 | August 11, 2016   Page 8 of 9
N.E.2d 1259, 1264 (Ind. Ct. App. 2006) (noting that as the victim’s step-father,

       defendant was “in one of the highest positions of trust” and his enhanced

       sentence for a single act of molestation was not inappropriate).


[9]    After due consideration of the sentence imposed by the trial court, the nature of

       Williamson’s offenses, and Williamson’s character, we cannot say

       Williamson’s fifty-year aggregate sentence is inappropriate.



                                              Conclusion
[10]   By arguing the trial court failed to give proper weight to certain mitigating

       circumstances, Williamson has failed to raise a claim we can review on appeal.

       Further, he has failed to persuade us his sentence is inappropriate. We

       therefore affirm the sentence imposed by the trial court.


[11]   Affirmed.


       Najam, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A02-1509-CR-1588 | August 11, 2016   Page 9 of 9